DECISION OF DISMISSAL
A case management conference was held June 9, 2009. Michael A. Pusch appeared on his own behalf. Ken Collmer and Richard Sanderman participated for Defendant. Plaintiff stated his appeal is for the 2007-08 tax year; the pleadings were amended to reflect that period.
For the 2007-08 tax year, the Defendant has the property set at $462,570 real market value (RMV); the maximum assessed value (MAV) is $168,240. Plaintiff seeks a reduction in the MAV.
The case is now before the court on Defendant's Motion to Dismiss filed April 27, 2009.
                           I. STATEMENT OF FACTS
The subject property is a single-family residence identified as Account R147252. Plaintiff purchased the property in August of 2008; he paid $345,000. It previously sold in mid-2006 for $515,000.
The prior owner did not appeal the 2007-08 assessment to the Multnomah County Board of Property Tax Appeals (BOPTA). Furthermore, Plaintiff was not responsible for the payment of any of that year's tax bill. *Page 2 
                                II. ANALYSIS
Because Plaintiff was not the owner on the assessment date and was not responsible for any the tax bill, he is not aggrieved for the 2007-08 tax year. ORS 305.275(1)(b) (2007). As a result, Plaintiff has no standing to bring this appeal. He is bound by the actions and appeal inactions of his predecessor-in-interest. There is no avenue available for Plaintiff to seek a reduction in that prior year's MAV.
The current tax year 2008-09 MAV of $173,280 is the prior year's amount, $168,240, increased by the allowable three percent annual increase, approximately $5,040. That computation is not at issue or in error.
                              III. CONCLUSION
Now, therefore,
IT IS THE DECISION OF THIS COURT that the appeal is dismissed.
Dated this ___ day of July 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Jeffrey S. Mattson on July 16,2009. The Court filed and entered this document on July 16, 2009. *Page 1